DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Appropriate correction is required.

Examiner’s Remarks

	Claim contingency: 
	At least Claims 38-39 and 49-50, contains contingent limitations. For example, representative Claim 38 recites: 
When the at least one damaged part is determined to be in need of repair, determining a cost to repair the at least one damaged part based, at least in part, on information included in the first classifier and further information. 

MPEP 2111.04(II), which discusses contingent limitations, recites, at least in part:
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
As can be seen, the above noted limitation(s) are indeed contingent and thus the Broadest Reasonable Interpretation (BRI) does NOT require the conditions being met (e.g. “determining a cost to repair…”). 

However, merely to practice compact prosecution, the claims as they are presently presented will be examined. The examiner suggests amending at least Claim 38-39 and 49-50, as well as any other claim that contains a contingent clause, such that the functional language is positively recited. 

For clarity of record, the preliminary amendments to the claims filed 10/02/2019 appear to be the controlling claim set. Therefore, the instant action examines the amended claim set filed 10/02/2019. 

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: As an initial matter, the independent claims 34, 45, and 46 are drawn towards a method, a computer program product, and a system, respectively. Therefore, each of the independent claims pass Step 1. 	

Analysis of Claim 34
Revised Step 2A: Does the claim(s) recite an abstract idea? 
YES, claim 34 recites an abstract idea. Specifically, the claim(s) recite(s) the following limitations: 
Receiving a plurality of images of a vehicle involved in a collision
This limitation is considered an additional element. Under Step 2A Prong 2, the functionality encompassed by receiving a plurality of images of a vehicle involved in a collision is considered insignificant extra-solution activity (MPEP 2106.05(g)). That is receiving a plurality of images is nothing more that mere data gathering and/or selection of a particular data source or type of data to be manipulated (e.g. images of a vehicle involved in a collision). Because this limitation is considered an additional element which does NOT integrate the abstract idea into a practical application, 
Identifying, based on a subject of the plurality of images, at least one damaged part of the vehicle
This limitation is considered part of the abstract idea because it recites a mental process. That is, under BRI, the functionality encompassed by “identifying” is nothing more than a human looking at least one image a performing a simple judgement, evaluation, or opinion to determine that the image contains at least one damaged part. In other words, a human could reasonably look at an image of a vehicle and, by simple judgement, evaluation, or opinion, could determine that a particular area of a vehicle is damaged (e.g. contains a dent, is destroyed, etc.). 
Additionally, this limitation is further considered part of the abstract idea because it recites a fundamental economic practice. That is, identifying that at least one part of a vehicle is damaged is part of processing an insurance claim for a covered loss or policy event under an insurance policy (e.g. Accenture Global Services v. Guidewire Software, Inc. 728 F.3d 1336, 1338-39, 108 USPQ2d 1173, 1175-76 (Fed. Cir. 2013)). 
For clarity of record, the examiner notes that this limitation does not appear to contain any identifiable additional elements that must be considered further. 
Determining whether the at least one damaged part is to be repaired or replaced based on a first classifier, wherein the first classifier is generated using a training model. 
This limitation is considered part of the abstract idea because it recites a mental process. That is, a human could reasonably determine, upon inspection (e.g. a simple judgement and/or evaluation), that a part, which was determined to be damaged, is to be either repaired or replaced. For example, this step is similar to an auto body shop technician performing a simple inspection (e.g. simple judgement and/or evaluation). 
Additionally, this limitation is further considered part of the abstract idea because it recites a fundamental economic practice. That is, determining whether the damaged part is to be repaired or replaced is part of processing an insurance claim for a covered loss or policy event under an insurance policy. 
This limitation, however, contains an additional element. Specifically, this limitation recites the additional element of “…based on a first classifier, wherein the first classifier is generated using a training model…” Under Step 2A Prong 2, this additional element does NOT integrate the recited abstract idea into a practical application because, for at least a first reason, the generality at which it is claimed. That is, using the general terms “a first classifier” and “…generated using a training model” are claimed at such a high level of generality that this additional element is nothing more than using a computer as a tool to perform the abstract idea 
Step 2B: Do the identified additional elements amount to significantly more than the judicial exception.
NO, the identified additional elements do NOT amount to significantly more than the judicial exception. 
Specifically, representative Claim 34 recites the following additional elements: 
Receiving a plurality of images of a vehicle involved in a collision
Under Step 2B, the functionality encompassed by this additional element is considered well-known, routine, and conventional (MPEP 2106.05(d)). As per the Berkheimer memo, the examiner MUST provide evidence that receiving a plurality of images is considered well-known, routine, and conventional. As evidence, the examiner cites MPEP 2106.05(d) which lists claim elements that the courts have consistently recognized as being well-known, routine, and conventional. In particular, the examiner notes (i) receiving or transmitting data over a network and (iv) storing and retrieving information in memory. As can be seen, the functionality encompassed by the claim language is well-known, routine, and conventional. Therefore, 
…based on a first classifier, wherein the first classifier is generated using a training model
Under step 2B this additional element only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. machine learning) (See MPEP 2106.05(h)). Therefore this additional element does NOT amount to significantly more than the judicial exception. 
Conclusion: because claim 34 fails step 2A and 2B, the claim recites an abstract idea without significantly more than the judicial exception. Therefore Claim 34 is patent ineligible and thus a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 35: 
Claim 35 depends on Claim 34 and thus recites the same abstract idea as Claim 34. Claim 35, however, additionally recites the additional element of “wherein the first classifier is generated using a convolutional neural network.” This identified additional element, however, does NOT integrate the abstract idea into a practical application because it is recited at such a high level of generality that it simply amounts to using a general purpose computer as a tool to carry out the recited abstract idea (MPEP 2106.05(f)). Under Step 2B, this additional element does NOT amount to significantly more than the judicial exception because it only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. machine learning) (MPEP 2106.05(h)). 

Analysis of Claim 36: 
Claim 36 depends on Claim 34 and thus recites the same abstract idea as Claim 34. Claim 36, however, additionally recites the additional element of “wherein identifying the at least one damaged part of the vehicle is based on a second classifier.” This identified additional element, however, does NOT integrate the abstract idea into a practical application because it is recited at such a high level of generality that it simply amounts to using a general purpose computer as a tool to carry out the recited abstract idea (MPEP 2106.05(f)). Under Step 2B, this additional element does NOT amount to significantly more than the judicial exception because it only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. machine learning) (MPEP 2106.05(h)). 
Because Claim 36 recites the same abstract idea as Claim 34 and the identified additional element does NOT integrate the abstract idea into a practical application and does NOT amount to significantly more than the judicial exception, Claim 36 is patent ineligible and thus a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 37: 
Claim 37 depends on Claim 36 and thus recites the same abstract idea as Claim 36. Claim 37, however, additionally recites the additional element of “wherein the second classifier is generated using a convolutional neural network.” This identified 
Because Claim 37 recites the same abstract idea as Claim 36 and the identified additional element does NOT integrate the abstract idea into a practical application and does NOT amount to significantly more than the judicial exception, Claim 37 is patent ineligible and thus a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 38: 
	Claim 38 depends on Claim 34 and therefore recites the same abstract idea as Claim 34. Claim 38, however, additionally recites: 
	When the at least one damaged part is determined to be in need of repair, determining a cost to repair the at least one damaged part based, at least in part, on information included in the first classifier and further information. 
	This limitation is considered part of the abstract idea. Specifically, under BRI, the functionality of encompassed by the claim language is simply a mental process and/or a fundamental economic practice.  As a mental process, determining a cost to repair is simply equivalent to observing the information output by the first classifier (e.g. observing that the classifier has output, for example, that the front bumper is in need of repair), comparing that output to some lookup table (e.g. a known cost to repair a front 
	As a fundamental economic practice, the step of determining a cost of repair of a damaged vehicle part is considered part of processing an insurance claim for a covered loss or policy event under an insurance policy. 
	Claim 38 does not appear to contain any identifiable additional elements. 
	Because Claim 38 is considered part of the abstract idea of Claim 34 and itself recites an abstract idea, Claim 38 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 39: 
	Claim 39 depends on Claim 34 and therefore recites the same abstract idea as Claim 34. Claim 39, however, additionally recites: 
	When the at least one damaged part is determined to be replaced, determining a cost to replace the at least one damaged part based, at least in part, on retrieved information. 
	This limitation is considered part of the abstract idea. Specifically, under BRI, the functionality of encompassed by the claim language is simply a mental process and/or a fundamental economic practice. As a mental process, a human could simply look up information on the cost to repair a damaged part (e.g. a look up table).
	As a fundamental economic practice, the step of determining a cost of replacement of a damaged vehicle part is considered part of processing an insurance claim for a covered loss or policy event under an insurance policy. 
Claim 39 does not appear to contain any identifiable additional elements. 
Claim 39 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 40: 
	Claim 40 depends on Claim 39 and therefore recites the same abstract idea as Claim 39. Claim 40, however, recites the additional element of: 
	wherein the retrieved information is from at least one database that includes at least one of additional parts required to replace the at least one damaged part, a process of the at least one damaged part or a number of labor hours required to replace the at least one part
	However, this additional element, under Step 2A Prong 2 does NOT integrate the abstract idea into a practical application because it is considered insignificant extra-solution activity (MPEP 2106.05(g)). Specifically, limiting the data retrieved from the database is nothing more than selecting a particular data source or type of data to be manipulated. 
	Under Step 2B, retrieving data from a database is considered well-known, routine, and conventional (MPEP 2106.05(d)). As per the Berkheimer memo, the examiner MUST cite evidence that retrieving data from a database is considered well-known routine and conventional. As evidence, the examiner cites MPEP 2106.05(d) which lists examples of additional elements that the courts have consistently found to be well-known. Specifically, (i) receiving or transmitting data over a network and (iv) storing and retrieving information in memory.
Therefore, Claim 40 is NOT patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 41: 
	Claim 41 depends on Claim 34 and therefore recites the same abstract idea as Claim 34. Claim 41, however, further recites: 
	Wherein the at least one damaged part includes a plurality of damaged parts and the determining operation is performed for each of the plurality of damaged parts. 
	This limitation is considered part of the abstract idea. Merely for sake of brevity the examiner notes the description to the “determining operation” as described above with respect to Claim 34. 
	However, Claim 41 further still recites a “plurality” of damaged parts and the determining operation is performed for each of the plurality of damaged parts. The claim element of “a plurality” is considered an additional element. Under 2A Prong 2, this additional element is considered insignificantly extra solution activity. This is because simply adding additional points of data (e.g. a plurality of damaged parts) is considered mere data gathering. Under Step 2B, performing the determining operation for each of these plurality of parts is considered well-known, routine, and conventional. As evidence, as required per the Berkheimer memo, the examiner cites MPEP 2106.05(d). Particularly, the courts have consistently recognized that (ii) performing repetitive calculations is well-known routine and conventional. Therefore, Claim 41 is NOT patent eligible and thus a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 42: 
	Claim 42 depends on Claim 41and therefore recites the same abstract idea as Claim 42. Claim 41, however, further recites: 
	Determining a cost to one of repair or replace each of the damaged parts; and combining the cost of the repairing or replacing each of the plurality of damaged part to determine a total cost for the vehicle. 
	This limitation is considered part of the abstract idea. First, and merely for sake of brevity, the examiner refers to the description above with relation to “determining a cost to one of repair or replace each of the damaged parts.” Second, the functionality of “combining the cost of the repairing or replacing each of the plurality of damaged parts to determining a total cost for the vehicle” is considered part of the abstract idea. Specifically, it is considered a mathematical concept, mental process, and/or fundamental economic practice. As a mathematical concept, the functionality of “combining” is simply the use of addition. Similarly, as a mental process, the functionality of “combining” is simple a human mentally performing a simple evaluation (e.g. using the simple mathematical operator of addition). As a fundamental economic practice, the functionality combining the cost of repair or replacing to determine a total cost for the vehicle is considered part of processing an insurance claim for a covered loss or policy event under an insurance policy. 
	This limitation does not appear to contain any identifiable additional elements. 
	Because Claim 42 recites the abstract idea of Claim 41 and itself further recites an abstract idea, Claim 42 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 43: 
	Claim 43 depends on Claim 42 and therefore recites the same abstract idea as Claim 42. Claim 43, however, further recites: 
	Determining, based on the total cost, whether the vehicle should be considered to be a total loss. 
	This limitation is considered part of the abstract idea. Specifically, determining whether the vehicle should be considered to be a total loss is simply a mental process and a fundamental economic practice. As a mental process, the functionality encompassed by “determining” is nothing more than a human comparing two numbers (i.e. the total cost and the total insured cost) and performing a simple judgement or evaluation to determine that, for example, the total cost exceeds the total insured cost. As a fundamental economic practice, the determination of total loss is considered part of processing an insurance claim for a covered loss or policy event under an insurance policy. 
	This limitation does not appear to contain any identifiable additional elements. 
	Because Claim 43 recites an abstract idea and the limitation does not appear to contain any identifiable additional elements, Claim 43 is NOT patent eligible and thus a rejection under 35 U.S.C. 101 is appropriate. 
	Analysis of Claim 44: 
	Claim 44 depends on Claim 34 and therefore recites the same abstract idea as Claim 34. Claim 44, however, further recites: 
	Wherein the at least one damaged part is included in more than one of the plurality of images and the first classifier is used to determine whether the at least one 
	This limitation is considered part of the abstract idea. That is, a human could reasonably look a plurality of images and, by performing a simple comparison (e.g. judgement, evaluation, etc.) determine if the same damaged part is included in more than one image. Second, as described above with respect to Claim 38 and 39, a human could reasonably evaluated an image or indeed multiple images to determine if a particular part is to repaired or replaced. The examiner notes, for clarity of record, that the full analysis is omitted here, merely for sake of brevity, but is similar to the abstract idea present in Claims 38 and 39. 
	This claim further recites the additional element of “…the first classified is used to determine…” However, due at least to the high level of generality at which the first classifier is claimed, this additional element is nothing more than simply using a general purpose computer as a tool to implement the abstract idea (MPEP 2106.05(f)) and therefore does NOT integrate the abstract idea into a practical application. Similarly, under Step 2B, this additional element does NOT amount to significantly more than the judicial exception because it only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. machine learning) (MPEP 2106.05(h)). 
	Because Claim 44 recites an abstract idea and the identified additional element does not integrate the abstract idea into a practical application and does not amount to significantly more than the judicial exception, Claim 44 is NOT patent eligible and thus a rejection under 35 U.S.C. 101 is appropriate. 

The examiner notes that Claims 45-53 recite similar subject matter to that of at least claims 34-44 and therefore recite a similar abstract idea. For at least the reasons given above with respect to Claims 34-44, Claims 45-53 are rejected under 35 U.S.C. 101 for reciting an abstract idea without significantly more than the judicial exception. The examiner notes, for clarity of record, and merely for sake of brevity, the full analysis of claims 45-53 is omitted. 






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 40 and 51 recite: 
wherein the retrieved information is from at least one database that includes at least one of additional parts required to replace the at least one damaged part, a process of the at least one damaged part or a number of labor hours required to replace the at least one part
The examiner notes at least the emphasized claim language. That is, the phrase “a process of the at least one damaged part…” is indefinite. In other words, it is unclear what “a process of the at least one damaged part” encompasses. Because the examiner cannot determine the metes and bounds of the claim language, a rejection under 35 U.S.C. 112(b) is appropriate. 
For purposes of examination, the phrase “a process of the at least one damaged part” is interpreted to encompass any process, steps, or otherwise any retrieved data that guides a user through the steps required to replace and/or repair a damaged part. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claim(s) 34, 38-46, and 49-53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorai et al. (US 2005/0251427 A1). 
With respect to Claim 1, Dorai teaches A method, comprising: receiving a plurality of images of a vehicle involved in a collision (Dorai c.f. Figure 2 Element 205 “Receive one or more digital images of damaged property” Paragraph [0016] “The image analysis engine can assess damage for insurance purposes…” Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…” Paragraph [0034] an authorized tow-truck driver can take digital pictures of an automobile accident at the scene of the accident…”). 
identifying, based on a subset of the plurality of images, at least one damaged part of the vehicle (Dorai c.f. Figure 2 Element 205 “Receive one or more digital images of damaged property” Paragraph [0016] “The image analysis engine can assess damage for insurance purposes…” Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…” Paragraph [0034] “In one embodiment, the digital pictures can be taken by on-site personnel. For instance, an authorized tow-truck driver can take digital pictures of an automobile accident at the scene of the accident…”).
determining whether the at least one damaged part is to be repaired or replaced…(Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” )… based on a first classifier, wherein the first classifier is generated using a training model (Dorai Paragraph [0028] “The learning engine 120 can be associated with a training data store 136. The training data store 136 can include model images for damaged property…and associated model damage assessment results…When the image analysis engine 110 is implemented in a trainable fashion, the learning engine 120, can use the training data to initialize the image analysis engine 110. For example, the image analysis engine 110 can be a neural network consisting of a multitude of weight that can be adjusted through training techniques…Similarly, the learning engine can train and/or adjust settings of the incident response engine 115 to achieve desired results, as defined by model or real data…”).
With respect to Claim 38, Dorai teaches when the at least one damaged part is determined to be in need of repair, determining a cost to repair the at least one damaged part based, at least in part, on information included in the first classifier and further information (As an initial matter, the examiner notes the extreme breadth of the term “further information”. Under BRI, the term, “further information” encompasses any information whatsoever. Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” Paragraph [0041] “The differences in the images can also be used to determine which part or parts of the insured property within the indicated damage region require replacement and/or repair…” The examiner notes that a person of ordinary skill in the art would infer that data listing estimated component repair costs used by the image analysis engine to determine overall damage estimate teaches “when the at least one damaged part is determined to be in need of repair, determining a cost to repair the at least one damaged part based, at least in part, on information included in the first classifier and further information”.).
With respect to Claim 39, Dorai teaches when the at least one damaged part is determined to be replaced, determining a cost to replace the at least damaged part based, at least in part, on retrieved information (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes that a person of ordinary skill in the art would infer that data listing estimated component replacement costs used by the image analysis engine to determine overall damage estimate teaches “when the at least one damaged part is determined to be replaced, determining a cost to replace the at least damaged part based, at least in part, on retrieved information”.).

With respect to Claim 40, Dorai teaches wherein the retrieved information is from at least one database that includes at least one of additional parts required to replace the at least one damaged part, a process of the at least one damaged part or a number of labor hours required to replace the at least one part (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” Dorai Paragraph [0025] “The  automated incident response can include tendering a claim payoff…providing repair instructions…scheduling repair times, and the like”.). 
With respect to Claim 41, Dorai teaches wherein the at least one damaged part includes a plurality of damaged parts and the determining operation is performed for each of the plurality of damaged parts (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes for clarity of record that indicating and determining damage to “assess discrete components” and/or any or all of the listed components teach “wherein the at least one damaged part includes a plurality of damaged parts and the determining operation is performed for each of the plurality of damaged parts.”).
With respect to Claim 42, Dorai teaches determining a cost to one of repair or replace each of the plurality of damaged parts (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…”)
…and combining the cost of repairing or replacing each of the plurality of damaged parts to determine a total cost for the vehicle (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes that estimating the repair and/or replacement cost of a component to determine an overall damage estimate further teaches “…and 

With respect to Claim 43, Dorai teaches determining, based on the total cost, whether the vehicle should be considered to be a total loss (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes that, as Dorai states, the damage level can be determined to be “totaled”. A person of ordinary skill in the art would infer that determining that the overall damage estimate and damage level assessed by the image analysis engine is “totaled” teaches “determining, based on the total cost, whether the vehicle should be considered to be a total loss”.).
With respect to Claim 44, Dorai teaches wherein the at least one damaged part is included in more than one of the plurality of images and the first classifier is used to determine whether the at least one damaged part is to be repaired or replaced in the more than one of the plurality of images (Dorai Paragraph [0018] “In the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes that if a damaged part is determined to be damaged in at least one image then, intuitively, that damaged part is “…included in more than one of the plurality of images and the first classifier is used to determine whether the at least one damaged part is to be repaired or replaced in the more than one of the plurality of images”.).
With respect to Claim 45, Dorai teaches a computer program product stored on a non-transitory computer readable storage medium, the computer program product configured to perform the method of Claim 1 (merely for sake of brevity the examiner notes the citations to Dorai with respect to Claim 1, as described above.). 
With respect to Claim 46, Dorai teaches a system, comprising: a memory configured to stored a plurality of images of a vehicle involved in a collision; and a processor configured to perform operations comprising: (Dorai c.f. Figure 2 Element 205 “Receive one or more digital images of damaged property” Paragraph [0016] “The image analysis engine can assess damage for insurance purposes…” the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…” Paragraph [0034] “In one embodiment, the digital pictures can be taken by on-site personnel. For instance, an authorized tow-truck driver can take digital pictures of an automobile accident at the scene of the accident…”). 
identifying, based on a subset of the plurality of images, at least one damaged part of the vehicle (Dorai c.f. Figure 2 Element 205 “Receive one or more digital images of damaged property” Paragraph [0016] “The image analysis engine can assess damage for insurance purposes…” Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…” Paragraph [0034] “In one embodiment, the digital pictures can be taken by on-site personnel. For instance, an authorized tow-truck driver can take digital pictures of an automobile accident at the scene of the accident…”).
determining whether the at least one damaged part is to be repaired or replaced…(Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” )… based on a first classifier, wherein the first classifier is generated using a training model (Dorai Paragraph [0028] “The learning engine 120 can be associated with a training data store 136. The training data store 136 can include model images for damaged property…and associated model damage assessment results…When the image analysis engine 110 is implemented in a trainable fashion, the learning engine 120, can use the training data to initialize the image analysis engine 110. For example, the image analysis engine 110 can be a neural network consisting of a multitude of weight that can be adjusted through training techniques…Similarly, the learning engine can train and/or adjust settings of the incident response engine 115 to achieve desired results, as defined by model or real data…”).
With respect to Claim 49, Dorai teaches when the at least one damaged part is determined to be in need of repair, determining a cost to repair the at least one damaged part based, at least in part, on information included in the first classifier and further information (As an initial matter, the examiner notes the breadth of the term “further information”. Under BRI, the term, “further information” encompasses any information whatsoever. Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” Paragraph [0041] “The differences in the images can also be used to determine which part or parts of the insured property within the indicated damage region require replacement and/or repair…” The examiner notes that a person of ordinary skill in the art would infer that data listing estimated component repair costs used by the image analysis engine to determine overall damage estimate teaches “when the at least one damaged part is determined to be in need of repair, determining a cost to repair the at least one damaged part based, at least in part, on information included in the first classifier and further information”.).
With respect to Claim 50, Dorai teaches when the at least one damaged part is determined to be replaced, determining a cost to replace the at least damaged part based, at least in part, on retrieved information (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes that a person of ordinary skill in the art would infer that data listing estimated component replacement costs used by the image analysis engine to determine overall damage estimate teaches “when the at least one damaged part is determined to be replaced, determining a cost to replace the at least damaged part based, at least in part, on retrieved information”.).

With respect to Claim 51, Dorai teaches wherein the retrieved information is from at least one database that includes at least one of additional parts required to replace the at least one damaged part, a process of the at least one damaged part or a number of labor hours required to replace the at least one part (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” Dorai Paragraph [0025] “The incident response engine 115 can generate a single response or multiple responses….For example, automated incident response can include tendering a claim payoff…providing repair instructions…scheduling repair times, and the like”.). 
With respect to Claim 52, Dorai teaches wherein the at least one damaged part includes a plurality of damaged parts and the determining operation is performed for each of the plurality of damaged parts (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes for clarity of record that indicating and 
…determining a cost to one of repair or replace each of the plurality of damaged parts (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…”)
… combining the cost of repairing or replacing each of the plurality of damaged parts to determine a total cost for the vehicle (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes that estimating the repair and/or replacement cost of a component to determine an overall damage estimate further teaches “…and combining the cost of repairing or replacing each of the plurality of damaged parts to determine a total cost for the vehicle”.).
determining, based on the total cost, whether the vehicle should be considered to be a total loss (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes that, as Dorai states, the damage level can be determined to be “totaled”. A person of ordinary skill in the art would infer that determining that the overall damage estimate and damage level assessed by the image analysis engine is “totaled” teaches “determining, based on the total cost, whether the vehicle should be considered to be a total loss”.).
With respect to Claim 53, Dorai teaches wherein the at least one damaged part is included in more than one of the plurality of images and the first classifier is used to determine whether the at least one damaged part is to be repaired or replaced in the more than one of the plurality of images (Dorai Paragraph [0018] “In one arrangement, the image analysis engine can be used to classify large areas of damage and an overall assessment can be based upon these large areas. For example, when comparing two automobiles an overall damage assessment can be conducted by the image analysis engine 110 indicating damage to a vehicle’s front, rear, driver’s side, and/or passenger’s side. In another arrangement, the image analysis engine 110 can be used to assess discrete components that have sustained damage…Further, the image analysis engine can assess a damage level to each component, such as cosmetic, light, moderate, heavy, and totaled. Data sources listing estimated component repair and/or replacement costs can be accessed by image analysis engine to determine overall damage estimate…” The examiner notes that if a damaged part is determined to be damaged in at least one image then, intuitively, that damaged part is “…included in more than one of the plurality of images and the first classifier is used to determine whether the at least one damaged part is to be repaired or replaced in the more than one of the plurality of images”.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 35-37 and 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorai et al. (US 2005/0251427 A1) in view of Perkins et al. (US 2016/0171622 A1). 
With respect to Claim 35, Dorai teaches all of the limitations of Claim 34 as discussed above. 
Dorai, however, does not appear to disclose: 
Wherein the first classifier is generated using a convolutional neural network
Perkins, however, teaches wherein the first classifier is generated using a convolutional neural network (Perkins Paragraphs [0084]-[0086] “When performing the ARAII [augmented reality artificial intelligence inventory], the media asset 510 may be input into one or more statistical classifiers 520. The statistical classifier 520 may classify the media asset 510 to output one or more output classifications including risk factors 550, asset value information, 610 etc. In an embodiment, the statistical classifiers 520 may be machine-learning models, such as a deep learning convolutional neural network using multiple layers of individual neurons….” Paragraph [0100] “In some embodiments, the claims process may be automated in part by utilizing the ARAII module 190 to identify the level and severity of damage. For example, the system 10 may use statistical classifiers to classify the level and severity of damage. The classification may include an estimate of the costs to repair the damage and to properly make the consumer 20 whole. This may permit the insurance company 80 to correctly 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the damage level and cost estimate using a neural network as taught by Dorai modified with the convolutional neural network as taught by Perkins because this will increase the speed at which insurance claims are settled and therefore enhance the customer experience (Perkins Paragraph [0100]). 
With respect to Claim 36, the combination of Dorai and Perkins teach wherein identifying the at least one damaged part of the vehicle is based on a second classifier (Perkins Paragraphs [0084]-[0086] “When performing the ARAII [augmented reality artificial intelligence inventory], the media asset 510 may be input into one or more statistical classifiers 520. The statistical classifier 520 may classify the media asset 510 to output one or more output classifications including risk factors 550, asset value information, 610 etc. In an embodiment, the statistical classifiers 520 may be machine-learning models, such as a deep learning convolutional neural network using multiple layers of individual neurons….”). 
With respect to Claim 37, the combination of Dorai and Perkins teach wherein the second classifier is generated using a convolutional neural network (Perkins Paragraphs [0084]-[0086] “When performing the ARAII [augmented reality artificial intelligence inventory], the media asset 510 may be input into one or more statistical classifiers 520. The statistical classifier 520 may classify the media asset 510 to output one or more output classifications including risk factors 550, asset value information, 610 etc. In an embodiment, the statistical classifiers 520 may be machine-learning models, such as a deep learning convolutional neural network using multiple layers of individual neurons….”
With respect to Claim 47, the combination of Dorai and Perkins teach wherein identifying the at least one damaged part of the vehicle is based on a second classifier (Perkins Paragraphs [0084]-[0086] “When performing the ARAII [augmented reality artificial intelligence inventory], the media asset 510 may be input into one or more statistical classifiers 520. The statistical classifier 520 may classify the media asset 510 to output one or more output classifications including risk factors 550, asset value information, 610 etc. In an embodiment, the statistical classifiers 520 may be machine-learning models, such as a deep learning convolutional neural network using multiple layers of individual neurons….”). 
With respect to Claim 48, the combination of Dorai and Perkins teach wherein one of the first classifier or the second classifier is generated using convolutional neural network (Perkins Paragraphs [0084]-[0086] “When performing the ARAII [augmented reality artificial intelligence inventory], the media asset 510 may be input into one or more statistical classifiers 520. The statistical classifier 520 may classify the media asset 510 to output one or more output classifications including risk factors 550, asset value information, 610 etc. In an embodiment, the statistical classifiers 520 may be machine-learning models, such as a deep learning convolutional neural network using multiple layers of individual neurons….”

Prior Art

1. Jayawardena, Srimal “Image Based Automatic Vehicle Damage Detection”, NPL 2013. Discusses the mathematics and theory behind automatically identifying Vehicle Damage using images. 
2. Ives et al. “Systems, Methods, and Apparatus for Optimizing Claim Appraisals” US 2014/0081675 A1.  Discusses how to automatically assess the value of claim for a vehicle in an accident. The examiner especially notes the list of information that can be used to determine a proper claim settlement (See Paragraphs [0096] – [0135]). 
3. Meng et al. “A Damage Assessment System for Aero-engine Borscopic Inspection Based on Support Vector Machines”, NPL 2009. Determines the damage level of a component within a vehicle (e.g. airplane) and determines the proper response. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126